                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                                                )    Case No. 1:16CR00041-007
                                                )
v.                                              )             OPINION
                                                )
GARY ALLEN GINN,                                )    By: James P. Jones
                                                )    United States District Judge
                  Defendant.                    )

      Zachary T. Lee, Assistant United States Attorney, Abingdon, Virginia, for
United States; Gary Allen Ginn, Pro Se Defendant.

      The defendant, Gary Allen Ginn, a federal inmate proceeding pro se, has filed

a motion seeking relief under 28 U.S.C. § 2255. The United States has filed a motion

to dismiss, to which the movant has responded. For the reasons stated, I will grant

the motion to dismiss and dismiss the § 2255 motion.

      The defendant pled guilty in this court to Count One of the Indictment on

April 10, 2017, pursuant to a written plea agreement. Count One charged the

defendant with conspiring to possess with the intent to distribute methamphetamine.

Ginn was sentenced on July 13, 2017, to 151 months imprisonment.

      In his § 2255 motion, the defendant contends that his counsel was ineffective

in three ways. In Ground One, Ginn asserts that his counsel was ineffective at the

guilty plea stage because he failed to properly advise him as to his rights and other

matters related to pleading guilty. In Ground Two, he claims his counsel was
ineffective for failing to argue for a reduced sentence due to mitigating

circumstances and his drug addiction. In Ground Three, Ginn asserts that his counsel

was ineffective for failing to secure a sentence reduction due to his assistance to the

government.

       To state a viable § 2255 claim for relief, a defendant must prove: (1) that his

sentence was “imposed in violation of the Constitution or laws of the United States”;

(2) that “the court was without jurisdiction to impose such sentence”; or (3) that “the

sentence was in excess of the maximum authorized by law, or is otherwise subject

to collateral attack.” 28 U.S.C. § 2255(a). The movant bears the burden of proving

grounds for a collateral attack by a preponderance of the evidence. Miller v. United

States, 261 F.2d 546, 547 (4th Cir. 1958).

       I must view the facts presented in the pleadings, evidence, and record in the

light most favorable to the petitioner. United States v. Poindexter, 492 F.3d 263,

267 (4th Cir. 2007). However, “allegations in a § 2255 motion that directly

contradict the petitioner’s sworn statements made during a properly conducted Rule

11 colloquy are always palpably incredible and patently frivolous or false.” United

States v. Lemaster, 403 F.3d 216, 221 (4th Cir. 2005)1 (holding that an evidentiary

hearing is not necessary when the movant’s allegations, viewed against the record



       1
         I have omitted internal quotation marks, alterations, and citations throughout this
opinion, unless otherwise noted.
                                            -2-
of the plea hearing, are clearly incorrect). “[V]ague and conclusory allegations

contained in a § 2255 petition may be disposed of without further investigation” by

the Court. United States v. Dyess, 730 F3d 354, 359–60 (4th Cir. 2013).

      Criminal defendants have a Sixth Amendment right to effective legal

assistance.   Strickland v. Washington, 466 U.S. 668, 687 (1984).          Ineffective

assistance claims, however, are not lightly granted — “[t]he benchmark for judging

any claim of ineffectiveness must be whether counsel’s conduct so undermined the

proper functioning of the adversarial process that the [proceeding] cannot be relied

on as having produced a just result.” Id. at 686. To that end, a defendant must satisfy

a two-prong analysis showing both that counsel’s performance fell below an

objective standard of reasonableness and that the defendant was prejudiced by

counsel’s alleged deficient performance. Id. at 687. To satisfy the prejudice prong

of Strickland, a defendant must show that there is a reasonable probability that, but

for counsel’s unprofessional error, the outcome of the proceeding would have been

different. Id. at 694.

      A defendant who has pled guilty must demonstrate that, but for counsel’s

alleged error, there is a reasonable probability that he would not have pled guilty and

would have insisted on going to trial. Hill v. Lockhart, 474 U.S. 52, 59 (1985). “A

reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Strickland, 466 U.S. at 694. In the guilty plea context, a petitioner must


                                         -3-
also “convince the court that a decision to reject the plea bargain would have been

rational under the circumstances.” Padilla v. Kentucky, 559 U.S. 356, 371–72

(2010).

      In Ground One of Ginn’s 2255 Motion, he asserts that his counsel erroneously

advised him during plea negotiations, that his counsel “waived” his challenge to the

validity of the underlying search warrant by failing to “file any pretrial motions to

contest the search warrants in the case,” that his plea was involuntary, and that he

would have proceeded to trial if he had been advised of his potential sentence. 2255

Mot. 19, ECF No. 997. These arguments are all undermined by Ginn’s statements

under oath during his guilty plea colloquy. At the beginning of the hearing, I asked

Ginn whether he had had “an adequate opportunity to read and discuss [his] plea

agreement with [his] lawyer before” he signed it, and he answered in the affirmative.

Guilty Plea Hr’g Tr. 7, ECF No. 1106. I also asked Ginn whether he was satisfied

with his counsel’s advice, and he answered in the affirmative.

      The prosecutor also advised him on the record, and he acknowledged, that he

was “waiving numerous valuable constitutional rights” by pleading guilty, and that

these rights were listed in his plea agreement. Id. at 8. The prosecutor also advised

him, and Ginn acknowledged, that Count One had a maximum sentence of up to

twenty years imprisonment, a maximum fine of $20 million, and at least three years

of supervised release. Finally, the prosecutor advised Ginn “to make known to the


                                        -4-
court prior to sentencing any dissatisfaction or complaint that [he] may have with

[his] attorney’s representation.” Id. at 10. I also advised him that his Guidelines

range of imprisonment would not be determined until the sentencing hearing and

that I had the authority to impose a sentence that was more or less severe than the

Guidelines range. Ginn indicated his understanding of this advice.

      In the plea agreement, the government agreed to recommend a sentence within

the Guidelines range and Ginn stipulated that his offense involved at least 500 grams

of methamphetamine ice. Plea Agreement 3–4, ECF No. 318. The government also

agreed to recommend a three-level reduction for acceptance of responsibility.

During the sentencing hearing, I asked whether Ginn had reviewed and discussed

the presentence investigation report with his counsel and he answered in the

affirmative. Ginn clearly benefited from his plea agreement and cooperation with

the government, as he was sentenced at the low end of the guidelines and later

received an additional Rule 35 reduction.2

      Ginn includes within his first ground an example of his counsel’s alleged

deficiencies. Specifically, his lawyer’s refusal to challenge the underlying search

warrants despite Ginn’s belief that law enforcement erroneously stated that he was

a convicted felon and could not possess a firearm. This subsumed point relies almost



      2
        On November 6, 2018, I ordered that Ginn’s sentence be reduced from 151 months
to 113 months. Order, ECF No. 1085.
                                         -5-
exclusively on legal conclusions without sufficient factual allegations to determine

whether there is a colorable claim. See Raines v. United States, 423 F.2d 526, 531

(4th Cir. 1970) (holding that the trial court has discretion to deny a 2255 motion

without a hearing where the petition states only “legal conclusions with no

supporting factual allegations.”). Moreover, Ginn’s criminal history includes three

felony convictions that are sufficient to establish that Ginn had been a convicted

felon and could not possess a firearm at the time of the search warrants. Ultimately,

Ginn has failed to show that his counsel committed any unprofessional error during

the plea-bargaining process or that he was prejudiced by any such error, as required

by Strickland. Accordingly, I will grant the government’s Motion to Dismiss as to

Ground One.

      In Ground Two, Ginn faults his attorney for failing to adequately prepare for

his sentencing hearing, to offer mitigating evidence, to request his admission to the

Residential Drug and Alcohol Program (“RDAP”), and to argue for a reduced

sentence. However, Ginn’s counsel specifically argued for his inclusion in RDAP

and presented other facts suggesting a reduced sentence. For example, Ginn’s

counsel offered letters from Ginn’s mother and daughter, as well as argued that Ginn

only participated in the nearly five-year conspiracy for a period of six months and

was, therefore, less culpable than other members of the conspiracy. As such, the




                                        -6-
defendant has not shown, and cannot show, prejudice as required by Strickland. I

will, therefore, grant the government’s Motion to Dismiss as to Ground Two.

      Ginn’s third ineffective assistance of counsel claim based on his counsel’s

failure to ensure a sentence reduction due to his alleged cooperation with the

government is now moot, because he was granted a Rule 35 reduction in his sentence

shortly after his 2255 Motion was filed.

      For these reasons, the United States’ motion to dismiss will be granted and

the § 2255 motion will be dismissed. A separate final order will be entered herewith.

                                                 DATED: January 16, 2020

                                                 /s/ JAMES P. JONES
                                                 United States District Judge




                                           -7-
